     Case 2:19-cv-13097-DML-MJH ECF No. 1, PageID.1 Filed 10/22/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


ADRIAN & BLISSFIELD RAIL ROAD COMPANY,
a Michigan railroad company
                                    Case No.
      Plaintiff,

v.                                                  Lower Court:
                                                    18th Judicial District Court
SUNPATH LTD., a Delaware Corporation                Case No. 19-80123-SC
ANDREW M. GARCIA, and individual and
JOSEPH A. ABRAHAM, an individual

         Defendants


                             NOTICE OF REMOVAL
         Defendants SunPath LTD., Andrew M. Garcia, and Joseph A. Abraham

hereby give notice of the removal of this action from the 18th Judicial District

Court, State of Michigan to the United States District Court for the Eastern District

of Michigan and, in support thereof, state as follows:

                            STATE COURT ACTION

         1.   On September 24, 2019, a lawsuit was commenced in the 18th Judicial

District Court, State of Michigan, by Adrian & Blissfield Rail Road Company

(“Plaintiff”), and assigned case number Case No. 19-80123-SC (the “State Court

Action”). A summons and the complaint were served on the registered agent for
 Case 2:19-cv-13097-DML-MJH ECF No. 1, PageID.2 Filed 10/22/19 Page 2 of 4




defendant SunPath LTD by process server on October 1, 2019. A copy of the

summons and complaint are attached as Exhibit A.

                         BASIS FOR JURISDICTION

      2.    This action is removable to this Court under 28 U.S.C. § 1441(a),

which provides that a defendant may remove a civil action brought in state court

over which the district courts have original jurisdiction may be removed to the

district and division embracing the place where such action is pending. Venue is

proper in the United States District Court for the Eastern District of Michigan, as

this is the district embracing the place where the State Court Act is pending, i.e.,

18th District Court sitting in city of Westland, Wayne County, Michigan. See 28

U.S.C. § 102(a)(1).

      3.    Plaintiff’s complaint alleges violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq (“TCPA”). Because these claims arise under

the laws of the United States, this Court has original jurisdiction under 28 U.S.C.

§ 1331 and removal is appropriate under 28 U.S.C. § 1441(a).

      4.    Plaintiff’s complaint also alleges claims arising under the Michigan

Telephone Companies as Common Carriers Act, MCL 484.101 et seq. To the

extent these claims are so related to the claims under the TCPA as to form the

same case and controversy, this Court has supplemental jurisdiction under 28

U.S.C. § 1367(a) and removal is appropriate under 28 U.S.C. § 1441(a). In the



                                        -2-
  Case 2:19-cv-13097-DML-MJH ECF No. 1, PageID.3 Filed 10/22/19 Page 3 of 4




alternative, to the extent Plaintiff’s claims arising under Michigan law are separate

and distinct from the claims under the TCPA, removal of the claims is appropriate

under 28 U.S.C. § 1441(c).

                       SATISFACTION OF
             PROCEDURAL REQUIREMENTS FOR REMOVAL

      5.     Pursuant to 28 U.S.C. § 1446(b), this Notice is timely, having been

filed with this Court within 30 days from the time a copy of the initial pleading

was served or otherwise received by the Defendants.

      6.     A true and correct copy of this Notice has been sent to the Clerk of the

18th Judicial District Court, State of Michigan for filing as required by law. See

Exhibit B.

      7.     Written notice of this Notice will be given to the adverse party as

required by law.

      8.     Other than the complaint, Plaintiff has not served any other process,

pleadings, and orders on the Defendants.

      Based on the foregoing, Defendants gives notice of removal of the State

Court Action to the United States District Court for the Eastern District of

Michigan, and requests all future proceedings be held in this Court.




                                        -3-
 Case 2:19-cv-13097-DML-MJH ECF No. 1, PageID.4 Filed 10/22/19 Page 4 of 4




                                     Respectfully submitted

                                     /s/ Emily C. Palacios
                                     Miller, Canfield, Paddock and Stone, P.L.C.
                                     Attorneys for Defendants
                                     101 North Main Street, 7th Floor
                                     Ann Arbor, Michigan 48104
                                     T: (734) 668-7784; F: (734) 747-7147
                                     palacios@millercanfield.com
                                     P64941

Dated: October 22, 2019

                        CERTIFICATE OF SERVICE

I hereby certify that on October 22, 2019, I electronically filed the foregoing
Notice of Removal with the Clerk of the Court using the court’s electronic filing
system, which will send notification of such filing to all parties of record, and
served a copy by first-class U.S. Mail to Adrian & Blissfield Rail Road Company
at 38235 North Executive Drive, Westland, Michigan 48185-1971.


                                     /s/ Emily C. Palacios




                                       -4-
